           Case 19-01298-MAM       Doc 242    Filed 01/31/20   Page 1 of 15




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION

                                            Case No.: 18-16248-BKC-MAM
IN RE:                                      Chapter 7 Proceeding

CHANCE & ANTHEM, LLC,

Debtor.
____________________________________/
ROBERT C. FURR, not individually but
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

      Plaintiff.

v.                                           Adv. Proc. No.: 19-01298-BKC-MAM-A


JEFFREY SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
TANYA SISKIND, individually and as Trustee
of the SISKIND FAMILY TRUST,
FRANK ZOKAITES, individually,
CANNAMED PHARMACEUTICALS, LLC, a
Maryland Limited Liability Company,
OB Real Estate 1732, LLC, a Florida Limited
Liability Company, SISKIND LEGAL SERVICES, LLC,
a Florida Limited Liability Company,
SOVEREIGN GAMING & ENTERTAINMENT, LLC, a
Florida Limited Liability Company, FLORIDA’S
ASSOCIATION OF COMMUNITY BANKS AND
CREDIT UNIONS, INC., a Florida corporation,
SYMPATICO EQUINE RESCUE, INC., a Florida corporation,
WELLINGTON 3445, LP, a Florida Limited Partnership,
ZOKAITES PROPERTIES, LP, a Pennsylvania Limited Partnership,
and ROBERT GIBSON, individually,

      Defendant.

____________________________________/

DEFENDANTS’, CANNAMED PHARMACEUTICALS, LLC, TANYA SISKIND,
SISKIND FAMILY TRUST, SISKIND LEGAL SERVICES, LLC, SOVEREIGN
             Case 19-01298-MAM        Doc 242    Filed 01/31/20    Page 2 of 15




    GAMING & ENTERTAINMENT, LLC, FLORIDA’S ASSOCIATION OF
    COMMUNITY BANKS AND CREDIT UNIONS, INC., AND SYMPATICO
     EQUINE RESCUE, INC., ANSWER AND AFFIRMATIVE DEFENSES

       Defendants, CannaMed Pharmaceuticals, LLC, Tanya Siskind, Siskind Family

Trust, Siskind Legal Services, LLC, Sovereign Gaming & Entertainment, LLC,

Florida’s Association of Community Banks and Credit Unions, Inc., and Sympatico

Equine Rescue, Inc. (hereinafter collectively referred to as “Defendant” or “Defendants”)

(hereinafter referred to as “Defendant”) hereby files this its Answer and Affirmative

Defenses to the Complaint filed by ROBERT C. FURR, not individually but as Chapter 7

Trustee of the estate of the Debtor, Chance & Anthem, LLC (hereinafter referred to as

“Plaintiff” or “Trustee”), and in support thereof states:

       1.     Without knowledge.

       2.     Denied.

       3.     Denied.

       4.     Denied.

       5.     Admitted as to the Trustee is seeking substantive consolidation in this matter;
              deny the Trustee is entitled to such relief.

       6.     Admitted as to the relief sought by the Trustee; deny the Trustee is entitled to
              such relief.

       7.     Admitted.

       8.     Admitted.

       9.     Without knowledge, as the documents speak for themselves.

       10.    Admitted an Order transferring the case was entered and the matter was
              transferred; deny the appropriate relief was to transfer this matter.
      Case 19-01298-MAM       Doc 242    Filed 01/31/20    Page 3 of 15




11.    Admitted.

12.    Denied.

13.    Denied.

14.    Without knowledge.

15.    Admitted that CannaMed is a limited liability company existing under the laws
       of the State of Maryland; deny the remaining allegations.

16.    Without knowledge.

17.    Admitted that Siskind Legal is a limited liability company existing under the
       laws of the State of Florida; deny the remaining allegations.

18.    Admitted that Sovereign is a limited liability company existing under the laws
       of the State of Florida; deny the remaining allegations.

19.    Admitted that FLACC is a corporation existing under the laws of the State of
       Florida; deny the remaining allegations.

20.    Admitted that Sympatico is a corporation existing under the laws of the State
       of Florida; deny the remaining allegations.

21.    Without knowledge.

22.    Without knowledge.

23.    Without knowledge.

24.    Without knowledge.

25.    Admitted.

26.    Admitted.

27.    Admitted.
           Case 19-01298-MAM      Doc 242   Filed 01/31/20   Page 4 of 15




                      FACTS SUPPORTING THE CLAIMS

A.   The Siskind Bankruptcy Case

     28.    Without knowledge.

     29.    Without knowledge.

     30.    Without knowledge.

     31.    Without knowledge, as the Statutes speak for themselves.

     32.    Without knowledge.

     Chance & Anthem Transactions

     33.    Without knowledge.

     Sympatico and FLACC Transactions

     34.    Denied.

     35.    Denied.

     Christopher George and Sovereign

     36.    Without knowledge.

     37.    Denied.

B.   Chance & Anthem and CannaMed Pharmaceuticals, LLC

     38.    Without knowledge, as the documents speak for themselves.

     39.    Without knowledge, as the documents speak for themselves.

     40.    Denied.

     41.    Without knowledge.
           Case 19-01298-MAM     Doc 242   Filed 01/31/20   Page 5 of 15




C.   Christopher George

     42.    Without knowledge.

     43.    Without knowledge.

     44.    Without knowledge.

     45.    Without knowledge.

     46.    Without knowledge.

     47.    Without knowledge.

     48.    Without knowledge.

D.   Carl Stone and Richard Neff

     49.    Without knowledge.

     50.    Without knowledge.

     51.    Without knowledge.

     52.    Without knowledge.

     53.    Without knowledge, as the documents speak for themselves.

     54.    Without knowledge.

     55.    Without knowledge.

E.   Fredrick Volkwein

     56.    Without knowledge, as the documents speak for themselves.

     57.    Without knowledge.

     58.    Without knowledge.

     59.    Without knowledge.
           Case 19-01298-MAM        Doc 242   Filed 01/31/20   Page 6 of 15




F.   The Real Estate Transactions

     60.    Without knowledge.

     3485 Lago de Talavera

     61.    Without knowledge.

     62.    Without knowledge.

     63.    Without knowledge.

     64.    Without knowledge.

     65.    Without knowledge.

     66.    Without knowledge.

     67.    Without knowledge.

     68.    Without knowledge.

     69.    Without knowledge.

     70.    Without knowledge.

     71.    Without knowledge.

     72.    Without knowledge.

     73.    Without knowledge.

     The Santa Barbara House

     74.    Without knowledge.

     75.    Without knowledge.

     76.    Without knowledge.

     77.    Without knowledge.
      Case 19-01298-MAM     Doc 242   Filed 01/31/20   Page 7 of 15




78.    Without knowledge.

79.    Without knowledge.

80.    Without knowledge.

81.    Without knowledge.

82.    Without knowledge.

83.    Without knowledge.

84.    Without knowledge.

The Trump Office Suite/OB Real Estate Holdings 1732, LLC

85.    Without knowledge.

86.    Without knowledge.

87.    Without knowledge.

88.    Without knowledge.

89.    Without knowledge.

90.    Without knowledge.

91.    Without knowledge.

92.    Without knowledge.

93.    Without knowledge.

94.    Without knowledge.

95.    Without knowledge.

96.    Without knowledge.

97.    Without knowledge.
            Case 19-01298-MAM      Doc 242    Filed 01/31/20       Page 8 of 15




     98.     Without knowledge.

     99.     Denied.

     The Cross Creek Condominium

     100.    Without knowledge.

     101.    Without knowledge.

     102.    Without knowledge.

     103.    Denied.

G.   The Transfers at Issue

     104.    Without knowledge.

     105.    Denied.

     106.    Without knowledge.

     107.    Without knowledge.

     108.    Denied.

     109.    Denied.

H.   Conditions Precedent

     110.    Without knowledge.

I.   The Causes of Action

                           COUNTS 1-6
      ACTION FOR SUBSTANTIVE CONSOLIDATION OF DEFENDANTS
     CANNAMED, SISKIND LEGAL, SOVEREIGN, FLAC, SYMPATICO, AND
        WELLINGTON WITH THE DEBTOR’S BANKRUPTCY ESTATE

     111.    The Defendants reassert and reallege each response as if alleged herein.

     112.    Without knowledge as the Statute speaks for itself.
          Case 19-01298-MAM      Doc 242    Filed 01/31/20       Page 9 of 15




   113.    Without knowledge as the Statute speaks for itself.

   114.    Denied.

   115.    Denied.

                                COUNTS 7 – 22
AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
 SECTIONS 548(a))(1)(A), 550(a)(1) and 550(a)(2) OF THE BANKRUPTCY CODE

   116.    The Defendants reassert and reallege each response as if alleged herein.

   117.    Without knowledge as the Statute speaks for itself.

   118.    Without knowledge as the Statute speaks for itself.

   119.    Denied.

   120.    Denied.

   121.    Denied.

   122.    Denied.

   123.    Denied.

                            COUNTS 23-38
AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
          SECTION 548(a)(1)(B) OF THE BANKRUPTCY CODE

   124.    The Defendants reassert and reallege each response as if alleged herein.

   125.    Without knowledge as the Statute speaks for itself.

   126.    Without knowledge as the Statute speaks for itself.

   127.    Denied.

   128.    Denied.

   129.    Denied.
       Case 19-01298-MAM      Doc 242    Filed 01/31/20   Page 10 of 15




130.    Denied.

131.    Denied.

                        COUNTS 39-55
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS
    PURSUANT TO SECTION 544 OF THE BANKRUPTCY CODE
     AND SECTION 726.105(1)(A) OF THE FLORIDA STATUTES

132.    The Defendants reassert and reallege each response as if alleged herein.

133.    Without knowledge as the Statute speaks for itself.

134.    Without knowledge as the Statute speaks for itself.

135.    Without knowledge as the Statute speaks for itself.

136.    Denied.

137.    Denied.

138.    Denied.

139.    Denied.

140.    Denied.

141.    Denied.

142.    Denied.

143.    Without knowledge as the Statute speaks for itself.

                       COUNTS 56--72
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS
    PURSUANT TO SECTION 544 OF THE BANKRUPTCY CODE
     AND SECTION 726.105(1)(B) OF THE FLORIDA STATUTES

144.    The Defendants reassert and reallege each response as if alleged herein.

145.    Without knowledge as the Statute speaks for itself.
       Case 19-01298-MAM      Doc 242    Filed 01/31/20   Page 11 of 15




146.    Without knowledge as the Statute speaks for itself.

147.    Without knowledge as the Statute speaks for itself.

148.    Denied.

149.    Denied.

150.    Denied.

151.    Denied.

152.    Denied.

153.    Denied.

154.    Denied.

155.    Without knowledge as the Statute speaks for itself.

                       COUNTS 73--89
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS
    PURSUANT TO SECTION 544 OF THE BANKRUPTCY CODE
      AND SECTION 726.106(1) OF THE FLORIDA STATUTES

156.    The Defendants reassert and reallege each response as if alleged herein.

157.    Without knowledge as the Statute speaks for itself.

158.    Without knowledge as the Statute speaks for itself.

159.    Denied.

160.    Denied.

161.    Denied.

162.    Denied.

163.    Denied.
       Case 19-01298-MAM      Doc 242    Filed 01/31/20   Page 12 of 15




164.    Denied.

165.    Denied.

166.    Without knowledge as the Statute speaks for itself.

                           COUNTS 90-92
                  ACTION FOR CONSTRUCTIVE TRUST

167.    The Defendants reassert and reallege each response as if alleged herein.

168.    Denied.

169.    Denied.

170.    Denied.

171.    Denied.

                            COUNT 93-95
                     ACTION FOR EQUITABLE LIEN

172.    The Defendants reassert and reallege each response as if alleged herein.

173.    Denied.

174.    Denied.

175.    Denied.

176.    Denied.

                       COUNT 96
AVOIDANCE OF POST-PETITION TRANSFERS UNDER 11 U.S.C. §549

177.    The Defendants reassert and reallege each response as if alleged herein.

178.    Without knowledge as the documents speak for themselves.

179.    Without knowledge as the Statute speaks for itself.

180.    Denied.
              Case 19-01298-MAM       Doc 242     Filed 01/31/20   Page 13 of 15




       181.    Denied.

                                    COUNT 97
                           ACTION SEEKING A PERMANENT
                       INJUNCTION AGAINST ALL DEFENDANTS

       182.    The Defendants reassert and reallege each response as if alleged herein.

       183.    Without knowledge as the documents speak for themselves.

       184.    Denied.

       185.    Without knowledge.

                                AFFIRMATIVE DEFNSES

       AS AND FOR the Defendants’ First Affirmative Defense, the Defendants assert the

Trustee/Plaintiff has failed to state a cause of action.

       AS AND FOR the Defendants’ Second Affirmative Defense, the Defendants assert

the Debtor was solvent at the time of the transfers as described in the Trustee/Plaintiff’s

Complaint, which the Trustee is seeking to avoid and recover, or did not become insolvent as

a result of the transfers.

       AS AND FOR the Defendants’ Third Affirmative Defense, the Defendants assert,

upon information and belief, that at the time of the transfers described within the

Trustee’s/Plaintiff’s Complaint, the Debtor was not engaged or about to engage in business

or a transaction for which the remaining assets of the Debtor or its respective Related

Defendant were unreasonably small in relation to the business or transactions in which the

Debtor or its respective Related Defendant were engaged.

       AS AND FOR the Defendants’ Fourth Affirmative Defense, the Defendants assert,
            Case 19-01298-MAM        Doc 242     Filed 01/31/20    Page 14 of 15




upon information and belief, that at the time of the transfers described within the

Trustee’s/Plaintiff’s Complaint, the Debtor had not incurred debts beyond its ability to pay as

they became due.

       AS AND FOR the Defendants’ Fifth Affirmative Defense, the Defendants assert,

upon information and belief, in exchange for the transfers as described within the

Trustee’s/Plaintiff’s Complaint, which the Trustee/Plaintiff is seeking to avoid and recover,

the Debtor received reasonably equivalent value for said transfers.

       AS AND FOR the Defendants’ Sixth Affirmative Defense, the Defendants assert

substantive consolidation is not the appropriate remedy by the Trustee/Plaintiff in this

matter, as each entity was a separate and distinct entity from the Debtor. Moreover, the

prejudice suffered by each Defendant from the remedy of substantive consolidation far

outweighs the benefits gained by the Trustee/Plaintiff in obtaining substantive consolidation.

Finally, if the Trustee/Plaintiff successfully avoids and recovers each of the transfers, which

he has sought to avoid and recover in the remaining Counts of this Adversary, the same

result would be reached without any of the potential prejudice that would stem from

substantive consolidation. Based upon the availability of a remedy without the potential

prejudice of substantive consolidation, the Court should deny the Trustee/Plaintiff’s request

of substantive consolidation.

       WHEREFORE the Defendants, CannaMed Pharmaceuticals, LLC, Tanya

Siskind, Siskind Family Trust, Siskind Legal Services, LLC, Sovereign Gaming &

Entertainment, LLC, Florida’s Association of Community Banks and Credit Unions,
            Case 19-01298-MAM         Doc 242     Filed 01/31/20    Page 15 of 15




Inc., and Sympatico Equine Rescue, Inc., respectfully requests the Court enter a Final

Judgment in its favor determining the Trustee/Plaintiff is not entitled to the extraordinary

remedy of substantive consolidation, not entitled to avoid and recover anything from the

Defendants, the Trustee/Plaintiff is not entitled to a constructive trust, not entitled to an

equitable lien, and the Trustee/Plaintiff is not entitled to a permanent injunction, plus grants

such other and further relief as the Court deems just and proper.

       The Defendants reserve the right to amend this Answer and Affirmative Defenses in

the future if the facts and/or need arises.

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District

Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this Court set forth in Local Rule 2090-1(A).

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished by the Court’s CM/ECF system on the 31st day of January 2020 to:

Jesus M. Suarez, Esq.
jsuarez@gjb-law.com, gjbecf@gjb-law.com


                                                   PHILIP B. HARRIS, P.A.
                                                   685 Royal Palm Beach Boulevard
                                                   Suite 205
                                                   Royal Palm Beach, FL 33411
                                                   Tel: 561-543-7963
                                                   Fax: 561-793-1020


                                                   By: /s/ Philip B. Harris__________
                                                           Philip B. Harris, Esq.
                                                           FL Bar ID: 19781
